Case 3:21-cv-00118-MMH-JRK Document 16 Filed 02/12/21 Page 1 of 5 PageID 111




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   CLEAR TRANSFER TECHNOLOGIES
   OU,

               Plaintiff,
                                               Case No. 3:21-cv-118-MMH-JRK
   vs.

   IPAY SOLUTIONS, INC., and
   BRIAN KEITH ANGEL,

               Defendants.
                                        /

                                      ORDER

          THIS CAUSE is before the Court on Plaintiff’s Response to Court’s Order

   to Show Cause (Doc. 15; Response), filed on February 11, 2021. On February 2,

   2021, the Court entered an Order (Doc. 8) directing Plaintiff Clear Transfer

   Technologies OU to show cause why this case should not be dismissed without

   prejudice for lack of subject matter jurisdiction. See Order at 5. Specifically,

   the Court noted the presence of aliens on both sides of the action, such that the

   Court could not exercise alienage diversity jurisdiction over this case. See id. at

   4-5.   In response to the Court’s Order, Clear Transfer filed an Amended

   Complaint (Doc. 14) on February 9, 2021, dropping the foreign defendants from

   the case and again invoking the Court’s diversity jurisdiction pursuant to 28

   U.S.C. § 1332(a)(2). See Amended Complaint ¶¶ 5-8. In support, Clear Transfer
Case 3:21-cv-00118-MMH-JRK Document 16 Filed 02/12/21 Page 2 of 5 PageID 112




   states that it is a “corporation registered, formed, and existing under the laws

   of Estonia.” See Amended Complaint ¶ 5. Clear Transfer identifies Defendant

   iPay Solutions, Inc. as a Florida corporation with its principal place of business

   in Florida, id. ¶ 6, and alleges that Defendant Brian Keith Angel is a “citizen of

   the United States and a resident of Duval County, Florida,” id. ¶ 7. In the

   Response, Clear Transfer asserts that the Amended Complaint resolves the

   jurisdictional infirmity and the Court should therefore refrain from dismissing

   the action and discharge the Order. See generally Response.

         However, upon review of the Amended Complaint and Response, the

   Court is unable to ascertain whether it has diversity jurisdiction over this action

   because Clear Transfer fails to properly allege its own citizenship or that of

   Defendant Brian Keith Angel. As noted in the Court’s February 2, 2021 Order:

         pursuant to the federal statute governing diversity jurisdiction, “a
         corporation shall be deemed to be a citizen of every State and
         foreign state by which it has been incorporated and of the State or
         foreign state where it has its principal place of business.” See 28
         U.S.C. § 1332(c)(1) (emphasis added).

   See Order at 4 n.1.      As in the original Complaint, neither the Amended

   Complaint nor the Response identify Clear Transfer’s principal place of

   business. Thus, the Court is unable to determine Clear Transfer’s citizenship

   for purposes of diversity jurisdiction.

         Similarly, the Court’s prior Order explained that “to establish diversity

   over a natural person, a complaint must include allegations of the person’s

                                             2
Case 3:21-cv-00118-MMH-JRK Document 16 Filed 02/12/21 Page 3 of 5 PageID 113




   citizenship, not where he or she resides.” See Order at 4 n.2 (citing Taylor v.

   Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)).          Indeed, “[c]itizenship, not

   residence, is the key fact that must be alleged in the complaint to establish

   diversity for a natural person.” Taylor, 30 F.3d at 1367 (emphasis supplied); see

   also Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989)

   (“‘[d]omicile’ is not necessarily synonymous with ‘residence’”). Although Clear

   Transfer alleges that Angel is a citizen of the United States, it has not identified

   the state of Angel’s citizenship, only that in which he resides. See Amended

   Complaint ¶ 7; see also Response at 2.           This is insufficient for diversity

   jurisdiction purposes. See Crist v. Carnival Corp., 410 F. App’x 197, 200-01

   (11th Cir. 2010) (“‘[A]n allegation that a party is a resident of a certain state . .

   . is not a sufficient allegation of his citizenship.’” (quoting Cong. of Racial Equal.

   v. Clemmons, 323 F.2d 54, 58 (5th Cir. 1963))).

         Significantly, the foregoing information is necessary to establish the

   Court’s subject matter jurisdiction over this matter because if Clear Transfer’s

   principal place of business and Angel’s state of citizenship are the same, then

   the Court lacks diversity jurisdiction over this action, regardless of the fact that

   Clear Transfer is incorporated in a foreign country and Angel is a United States

   citizen. See Crist, 410 F. App’x at 200-01 & n.4; see also 14A Charles Alan

   Wright & Arthur R. Miller, Federal Practice & Procedure § 3661 (4th ed.) (“In

   the case of a foreign corporation with its principal place of business in State A,

                                             3
Case 3:21-cv-00118-MMH-JRK Document 16 Filed 02/12/21 Page 4 of 5 PageID 114




   its State A citizenship generally is held to preclude diversity jurisdiction

   between it and another citizen of State A.”). As explained in the February 2,

   2021 Order, this Court has an obligation “to inquire into subject matter

   jurisdiction sua sponte whenever it may be lacking.” See Univ. of S. Ala. v. Am.

   Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).          Without the necessary

   information to assure the Court that it has jurisdiction over this action, the

   Court is powerless to proceed. Accordingly, “in the hope of preventing the

   needless expenditure of litigant and judicial resources that occurs when a case

   proceeds to trial in the absence of subject matter jurisdiction[,]” see Zambelli

   Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010), the Court

   will afford Clear Transfer one additional opportunity to establish the citizenship

   of the parties and this Court’s diversity jurisdiction over the instant action.

         ORDERED:

         Plaintiff Clear Transfer Technologies OU shall have until February 26,

   2021, to provide the Court with sufficient information so that it can determine

   whether it has diversity jurisdiction over this action.

         DONE AND ORDERED at Jacksonville, Florida on February 12, 2021.




                                            4
Case 3:21-cv-00118-MMH-JRK Document 16 Filed 02/12/21 Page 5 of 5 PageID 115




   lc11
   Copies to:

   Counsel of Record
   Pro Se Parties




                                         5
